DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on December 31, 2020.
Claims 1-4, 7, 8 and 10-14 are pending.
Claims 1, 7, 8 and 10-14 have been amended.
Claims 5, 6, 9 and 15 have been canceled.

Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: an update storage unit configured to store, update information transmission unit configured to transmit, an interruption unit configured to interrupt, an update information receiving unit configured to receive, an update information writing unit configured to stop/write, a restoring unit configured to restore, an updating unit configured to change and a face detection unit configured to detect in claim 1, a wireless communication unit configured to perform in claim 4, a communication result transmission unit configured to transmit, an update information acquisition unit configured to acquire and a communication result receiving unit configured to receive in claim 7 an update information acquisition unit configured to 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 8,965,627) in view of Ohta et al. (US 2012/0140073) and in further view of Panda et al. (US 2016/0150124).

	With respect to Claim 1, Murakami discloses:
	an update storage unit configured to store an update program or data; (see Figure 3; temporary memory 14 contains the update program 14a)
an update information transmission unit configured to transmit the update program or data stored in the update storage unit to the on-board device; (update part 11a reads out the update program 14a stored in the temporary memory and updates the control program of the vehicle controller such as an engine ECU, Column 5, lines 59-63)
an interruption unit configured to interrupt the transmission of the update program or data by the update information transmission unit to the on-board device; (the stop part 11b stops (interrupts) updating the control program executed by the update part 11a, Column 5, lines 59-63)
(memory 15a (storage unit) stores a backup program 15c (first storage region) for use as a so-called backup at the time of updating the control program 15b, Column 6, lines 45-50) and a second storage region configured to store the update program or data, (memory 15a stores the control program 15b that will be updated with the update program, Column 6, lines 45-50) and the on-board device includes: 
an update information receiving unit configured to receive the update program or data transmitted by the update information transmission unit; (update part 11a updates the control program (sends the update to engine ECU for updating), Column 12, lines 35-38)
an update information writing unit configured, if the update information receiving unit receives the update program or data, to stop the execution of the program or data stored in the first storage region by the processing unit, (make a copy of the control program 15b (stop execution of the program) and store a backup program 15c (first storage region), Column 12, lines 39-44) and to write the update program or data received by the update information receiving unit into the second storage region; (update the control program 15b using the update program 14a (second storage region), Column 12, lines 39-44)
a restoring unit configured to restore the execution of the program or data stored in the first storage region by the processing unit if the interruption unit interrupts the transmission; (making the control program 15c causes the engine ECU 15 to control an engine by use of the backup program 15c (restoring) even when updating the control program stops half-finished state, Column 12, lines 44-47)
and an updating unit configured, after the writing of the update program or data into the second storage region is completed, to change a program or data to be executed by the processing unit from the program or data stored in the first storage region to the program or data stored in the second storage region, (after the control program is updated, the controller judges whether the control program has been completed and the updated control program is used, Column 12, lines 58-67) and wherein the interruption unit interrupts the transmission of the update program or data only if [the person matches a registered user]. (based on the distance of the vehicle and the user (registered by mobile device) of the vehicle, the updating of the control program is started or stopped, Column 13, lines 35-60)
Murakami does not disclose:
and a camera configured to capture the surroundings of the vehicle,
a face detection unit configured to detect a face of a person from an image captured by the camera,
	using the face detected by the face detection unit to match a registered user.
However, Ohta et al. disclose:
and a camera configured to capture the surroundings of the vehicle, (monitoring camera for detecting targets may be used as a periphery monitor by capturing images of the periphery of the vehicle, Paragraph 61, lines 1-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ohta et al. Murakami to include a camera configured to capture the surroundings of the vehicle in order to detect a user approaching the vehicle. (Ohta et al., Paragraph 61, lines 8-10)
Murakami and Ohta et al. do not disclose:
a face detection unit configured to detect a face of a person from an image captured by the camera,
	using the face detected by the face detection unit to match a registered user.
However, Panda et al. disclose:
a face detection unit configured to detect a face of a person from an image captured by the camera, (face identification unit may utilize facial recognition techniques to identify and/or verify a user by comparing features from captured images and or video, Paragraph 34, lines 3-6)
	using the face detected by the face detection unit to match a registered user. (comparing facial features from captured images and/or video to stored facial features of one or more registered users, Paragraph 34, lines 3-7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Panda et al. into the teaching of Murakami and Ohta et al. to include a face detection unit configured to detect a face of a person from an image captured by the camera and using the face detected by the face detection unit to match a registered user in order to recognize a user and provide an associated confidence level of that recognition. (Panda et al., Paragraph 34, lines 8-10)

Claim 2, all the limitations of Claim 1 have been addressed above; and Murakami further discloses:
wherein the interruption unit interrupts the transmission of the update program or data depending on the circumstances around the vehicle. (based on the distance of the vehicle and the user of the vehicle (circumstances around the vehicle), the updating of the control program is started or stopped, Column 13, lines 35-60)

With respect to Claim 3, all the limitations of Claim 2 have been addressed above; and Murakami further discloses:
wherein the interruption unit interrupts the transmission of the update program or data if a user of the vehicle is present around the vehicle. (based on the distance of the vehicle and the user of the vehicle (a user of the vehicle is present around the vehicle), the updating of the control program is started or stopped, Column 13, lines 35-60)

With respect to Claim 4, all the limitations of Claim 1 have been addressed above; and Murakami further discloses:
further comprising:
a wireless communication unit configured to perform wireless communication with a portable communication device, (short-range communication (wireless communication) between the on-vehicle apparatus and a mobile device, Column 13, lines 56-60)
wherein the interruption unit interrupts the transmission of the update program or data depending on a result of communication with the communication device by the (updating a program is stopped in response to the detection of a user moving closer to a vehicle by use of short-range communication between the on-vehicle apparatus and a mobile device, Column 13, lines 56-60)

With respect to Claim 7, all the limitations of Claim 1 have been addressed above; and Murakami further discloses:
further comprising:
a wireless communication apparatus that includes the wireless communication unit, and a communication result transmission unit configured to transmit a result of communication with the communication device by the wireless communication unit; (the on-vehicle apparatus using the short-range communicator can determine the distance between the vehicle and the user (communication result) and stop/start the updating of the control program alone, Columns 14 and 15, lines 49-67 and 1-11 respectively)
and an on-board update apparatus that includes the update storage unit, an update information acquisition unit configured to acquire an update program or data from an apparatus outside the vehicle and to store the acquired update program or data to the update storage unit, (on-vehicle apparatus receives the update program in the temporary memory sent from the server (apparatus outside the vehicle), Column 12, lines 16-18) a communication result receiving unit configured to receive a communication result transmitted by the communication result transmission unit of the wireless communication apparatus, the distance determination unit, and the interruption unit. (the on-vehicle apparatus judges (communication result) the distance between the vehicle and the user (distance determination unit) and judges whether the stop part 11b (interruption unit) should stop updating the control program based on the distance, Columns 14 and 15, lines 66-67 and 1-11 respectively)

With respect to Claim 8, all the limitations of Claim 1 have been addressed above; and Murakami further discloses:
further comprising:
an on-board update apparatus that includes the wireless communication unit, (see Figure 10, short-range communicator) the distance determination unit, (the on-vehicle apparatus judges the distance between the vehicle and the user (distance determination unit) and judges whether the stop part 11b (interruption unit) should stop updating the control program based on the distance, Columns 14 and 15, lines 66-67 and 1-11 respectively) the update storage unit, (see Figure 10; temporary memory 14 which contains the update program 14a) an update information acquisition unit configured to acquire an update program or data from an apparatus outside the vehicle and to store the acquired update program or data to the update storage unit, (on-vehicle apparatus receives the update program in the temporary memory sent from the server (apparatus outside the vehicle), Column 12, lines 16-18) and the interruption unit. (see Figure 10; stop part 11b)

With respect to Claim 11, Murakami discloses:
an update information acquisition unit configured to acquire an update program or data from an apparatus outside the vehicle; (on-vehicle apparatus receives the update program in the temporary memory sent from the server (apparatus outside the vehicle), Column 12, lines 16-18)
an update storage unit configured to store the update program or data acquired by the update information acquisition unit; (see Figure 3; temporary memory 14 contains the update program 14a)
an update information transmission unit configured to transmit the update program or data stored in the update storage unit to the on-board device; (update part 11a reads out the update program 14a stored in the temporary memory and updates the control program of the vehicle controller such as an engine ECU, Column 5, lines 59-63)
and an interruption unit configured to interrupt the transmission of the update program or data by the update information transmission unit to the on-board device, (the stop part 11b stops (interrupts) updating the control program executed by the update part 11a, Column 5, lines 59-63)
wherein the interruption unit interrupts the transmission of the update program or data only if [a registered user is detected]. (based on the distance of the vehicle and the user of the vehicle, the updating of the control program is started or stopped, Column 13, lines 35-60)
Murakami does not disclose:
a capturing result of a camera configured to capture the surroundings of the vehicle captures a face of a registered user,
However, Ohta et al. disclose:
(monitoring camera for detecting targets may be used as a periphery monitor by capturing images of the periphery of the vehicle, Paragraph 61, lines 1-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ohta et al. into the teaching of Murakami to include a capturing result of a camera configured to capture the surroundings of the vehicle in order to detect any target approaching the vehicle. (Ohta et al., Paragraph 61, lines 8-10)
Murakami and Ohta et al. do not disclose:
captures a face of a registered user	
However, Panda et al. disclose:
captures a face of a registered user (face identification unit may utilize facial recognition techniques to identify and/or verify a user by comparing features from captured images and or video and comparing facial features from captured images and/or video to stored facial features of one or more registered users, Paragraph 34, lines 3-7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Panda et al. into the teaching of Murakami and Ohta et al. to include capturing a face of a registered user in order to recognize a user and provide an associated confidence level of that recognition. (Panda et al., Paragraph 34, lines 8-10)

With respect to Claim 13, Murakami discloses:
(memory 15a (storage unit) stores a backup program 15c (first storage region) for use as a so-called backup at the time of updating the control program 15b, Column 6, lines 45-50) and a second storage region configured to store an update program or data, (memory 15a stores the control program 15b that will be updated with the update program, Column 6, lines 45-50) the update method comprising the steps of:
transmitting the update program or data stored in an update storage unit to the on-board device; (update part 11a reads out the update program 14a stored in the temporary memory and updates the control program of the vehicle controller such as an engine ECU, Column 5, lines 59-63)
interrupting the transmission of the update program or data to the on-board device only if [a user matches a registered user]; (based on the distance of the vehicle and the user of the vehicle, the updating of the control program is started or stopped, Column 13, lines 35-60)
the on-board device, if the update program or data is received, stopping the execution of the program or data stored in the first storage region by the processing unit, (make a copy of the control program 15b (stop execution of the program) and store a backup program 15c (first storage region), Column 12, lines 39-44) and writing the received update program or data into the second storage region; (update the control program 15b using the update program 14a (second storage region), Column 12, lines 39-44)
(making the control program 15c causes the engine ECU 15 to control an engine by use of the backup program 15c (restoring) even when updating the control program stops half-finished state, Column 12, lines 44-47)
and the on-board device, after the writing of the update program or data into the second storage region is completed, changing a program or data to be executed by the processing unit from the program or data stored in the first storage region to the program or data stored in the second storage region. after the control program is updated, the controller judges whether the control program has been completed and the updated control program is used, Column 12, lines 58-67)
Murakami does not disclose:
a capturing result of a camera configured to capture the surroundings of the vehicle captures a face of a registered user,
However, Ohta et al. disclose:
a capturing result of a camera configured to capture the surroundings of the vehicle (monitoring camera for detecting targets may be used as a periphery monitor by capturing images of the periphery of the vehicle, Paragraph 61, lines 1-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ohta et al. into the teaching of Murakami to include a capturing result of a camera configured to capture the surroundings of the vehicle in order to detect any target approaching the vehicle. (Ohta et al., Paragraph 61, lines 8-10)
Murakami and Ohta et al. do not disclose:
captures a face of a registered user,
However, Panda et al. disclose:
captures a face of a registered user, (face identification unit may utilize facial recognition techniques to identify and/or verify a user by comparing features from captured images and or video and comparing facial features from captured images and/or video to stored facial features of one or more registered users, Paragraph 34, lines 3-7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Panda et al. into the teaching of Murakami and Ohta et al. to include captures a face of a registered user in order to recognize a user and provide an associated confidence level of that recognition. (Panda et al., Paragraph 34, lines 8-10)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 8,965,627) in view of Panda et al. (US 2016/0150124) and in further view of Jones et al. (US 2016/0300410).

With respect to Claim 10, Murakami discloses:
an update storage unit configured to store an update program or data; (see Figure 3; temporary memory 14 contains the update program 14a)
an update information transmission unit configured to transmit the update program or data stored in the update storage unit to the on-board device; (update part 11a reads out the update program 14a stored in the temporary memory and updates the control program of the vehicle controller such as an engine ECU, Column 5, lines 59-63)
an interruption unit configured to interrupt the transmission of the update program or data by the update information transmission unit to the on-board device; (the stop part 11b stops (interrupts) updating the control program executed by the update part 11a, Column 5, lines 59-63)
wherein the storage unit of the on-board device includes a first storage region in which a program or data being executed by the processing unit is stored (memory 15a (storage unit) stores a backup program 15c (first storage region) for use as a so-called backup at the time of updating the control program 15b, Column 6, lines 45-50) and a second storage region configured to store the update program or data, (memory 15a stores the control program 15b that will be updated with the update program, Column 6, lines 45-50) and the on-board device includes: 
an update information receiving unit configured to receive the update program or data transmitted by the update information transmission unit; (update part 11a updates the control program (sends the update to engine ECU for updating), Column 12, lines 35-38)
an update information writing unit configured, if the update information receiving unit receives the update program or data, to stop the execution of the program or data stored in the first storage region by the processing unit, (make a copy of the control program 15b (stop execution of the program) and store a backup program 15c (first storage region), Column 12, lines 39-44) and to write the update program or data received by the update information receiving unit into the second storage region; (update the control program 15b using the update program 14a (second storage region), Column 12, lines 39-44)
a restoring unit configured to restore the execution of the program or data stored in the first storage region by the processing unit if the interruption unit interrupts the transmission; (making the control program 15c causes the engine ECU 15 to control an engine by use of the backup program 15c (restoring) even when updating the control program stops half-finished state, Column 12, lines 44-47)
and an updating unit configured, after the writing of the update program or data into the second storage region is completed, to change a program or data to be executed by the processing unit from the program or data stored in the first storage region to the program or data stored in the second storage region, (after the control program is updated, the controller judges whether the control program has been completed and the updated control program is used, Column 12, lines 58-67) and the interruption unit interrupts the transmission of the update program or data, (based on the distance of the vehicle and the user of the vehicle, the updating of the control program is started or stopped, Column 13, lines 35-60)
wherein the interruption unit interrupts the transmission of the update program or data only if [a user matches the registered user]. (based on the distance of the vehicle and the user of the vehicle, the updating of the control program is started or stopped, Column 13, lines 35-60)
Murakami does not disclose:
a biological information acquisition unit configured to acquire biological information of a person;

using the biological information acquired by the biological information acquisition unit to match a registered user.
and a door locking control apparatus that is configured to control the locking and unlocking of a door of the vehicle, the door locking apparatus configured to unlock the door only if: (1) the result of the authentication process performed by the authentication apparatus identifies a registered user and (2) the interruption unit interrupts the transmission of the update program or data.
However, Panda et al. disclose:
a biological information acquisition unit configured to acquire biological information of a person; (face identification unit may utilize facial recognition techniques to identify and/or verify a user by comparing features from captured images and or video, Paragraph 34, lines 3-6)
an authentication apparatus that includes the biological information acquisition unit and is configured to perform an authentication process to determine if the biological information acquired by the biological information acquisition unit matches a registered user, (face identification unit may utilize facial recognition techniques to identify and/or verify (authentication process) a user by comparing features from captured images and or video, Paragraph 34, lines 3-6)
 (comparing facial features from captured images and/or video to stored facial features of one or more registered users, Paragraph 34, lines 3-7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Panda et al. into the teaching of Murakami to include a biological information acquisition unit configured to acquire biological information of a person, an authentication apparatus that includes the biological information acquisition unit and is configured to perform an authentication process to determine if the biological information acquired by the biological information acquisition unit matches a registered user and using the biological information acquired by the biological information acquisition unit to match a registered user in order to recognize a user and provide an associated confidence level of that recognition. (Panda et al., Paragraph 34, lines 8-10)
Murakami and Panda et al. do not disclose:
and a door locking control apparatus that is configured to control the locking and unlocking of a door of the vehicle, the door locking apparatus configured to unlock the door only if: (1) the result of the authentication process performed by the authentication apparatus identifies a registered user and (2) the interruption unit interrupts the transmission of the update program or data.
However, Jones et al. disclose:
and a door locking control apparatus that is configured to control the locking and unlocking of a door of the vehicle, the door locking apparatus configured to unlock the door only if: (1) the result of the authentication process performed by the authentication (comparing the first and second captured images (facial image) to a first and second user identifier (registered face) to control the lock status of the vehicle if both images correspond to the respective identifiers (determine that the user approaching the vehicle is a user of the vehicle and not an unauthorized user), Abstract, lines 5-12) and (2) the interruption unit interrupts the transmission of the update program or data. (through the combination of the references other references discloses interruption of the update program or data when a registered user is identified)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jones et al. into the teaching of Murakami and Panda et al. to include a door locking control apparatus that is configured to control the locking and unlocking of a door of the vehicle, the door locking apparatus configured to unlock the door only if: (1) the result of the authentication process performed by the authentication apparatus identifies a registered user and (2) the interruption unit interrupts the transmission of the update program or data  in order to provide a vehicle door entry system that is robust against misuse such as theft or loss of a key-fob so that vehicle security is maintained. (Jones et al., Paragraph 3, lines 7-9)

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 8,965,627) in view of Panda et al. (US 2016/0150124).

With respect to Claim 12, Murakami discloses:
(on-vehicle apparatus receives the update program in the temporary memory sent from the server (apparatus outside the vehicle), Column 12, lines 16-18)
an update storage unit configured to store the update program or data acquired by the update information acquisition unit; (see Figure 3; temporary memory 14 contains the update program 14a)
an update information transmission unit configured to transmit the update program or data stored in the update storage unit to the on-board device; (update part 11a reads out the update program 14a stored in the temporary memory and updates the control program of the vehicle controller such as an engine ECU, Column 5, lines 59-63)
and an interruption unit configured to interrupt the transmission of the update program or data by the update information transmission unit to the on-board device, (the stop part 11b stops (interrupts) updating the control program executed by the update part 11a, Column 5, lines 59-63)
wherein the interruption unit interrupts the transmission of the update program or data only if [a person matches a registered user]. (based on the distance of the vehicle and the user of the vehicle, the updating of the control program is started or stopped, Column 13, lines 35-60)
Murakami does not disclose:
a biological information acquisition unit configured to acquire biological information of a person;
 
However, Panda et al. disclose:
a biological information acquisition unit configured to acquire biological information of a person; (face identification unit may utilize facial recognition techniques (biological information) to identify and/or verify a user by comparing features from captured images and or video, Paragraph 34, lines 3-6)
using the biological information acquired by the biological information acquisition unit to match a registered user. (face identification unit may utilize facial recognition techniques (biological information) to identify and/or verify a user by comparing features from captured images and or video and comparing facial features from captured images and/or video to stored facial features of one or more registered users, Paragraph 34, lines 3-7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Panda et al. into the teaching of Murakami to include a biological information acquisition unit configured to acquire biological information of a person and using the biological information acquired by the biological information acquisition unit to match a registered user in order to recognize a user and provide an associated confidence level of that recognition. (Panda et al., Paragraph 34, lines 8-10)

With respect to Claim 14, Murakami discloses:
(memory 15a (storage unit) stores a backup program 15c (first storage region) for use as a so-called backup at the time of updating the control program 15b, Column 6, lines 45-50) and a second storage region configured to store an update program or data, (memory 15a stores the control program 15b that will be updated with the update program, Column 6, lines 45-50) the update method comprising the steps of:
transmitting the update program or data stored in an update storage unit to the on-board device; (update part 11a reads out the update program 14a stored in the temporary memory and updates the control program of the vehicle controller such as an engine ECU, Column 5, lines 59-63)
interrupting the transmission of the update program or data to the on-board device only if [a person matches a registered user]; (based on the distance of the vehicle and the user of the vehicle, the updating of the control program is started or stopped, Column 13, lines 35-60)
the on-board device, if the update program or data is received, stopping the execution of the program or data stored in the first storage region by the processing unit, (make a copy of the control program 15b (stop execution of the program) and store a backup program 15c (first storage region), Column 12, lines 39-44) and writing the received update program or data into the second storage region; (update the control program 15b using the update program 14a (second storage region), Column 12, lines 39-44)
(making the control program 15c causes the engine ECU 15 to control an engine by use of the backup program 15c (restoring) even when updating the control program stops half-finished state, Column 12, lines 44-47)
and the on-board device, after the writing of the update program or data into the second storage region is completed, changing a program or data to be executed by the processing unit from the program or data stored in the first storage region to the program or data stored in the second storage region. (after the control program is updated, the controller judges whether the control program has been completed and the updated control program is used, Column 12, lines 58-67)
Murakami does not disclose:
a biological information acquisition unit configured to acquire biological information of a person;
using the biological information acquired to match a registered user
However, Panda et al. disclose:
a biological information acquisition unit configured to acquire biological information of a person; (face identification unit may utilize facial recognition techniques (biological information) to identify and/or verify a user by comparing features from captured images and or video, Paragraph 34, lines 3-6)
using the biological information acquired by the biological information acquisition unit to match a registered user. (face identification unit may utilize facial recognition techniques (biological information) to identify and/or verify a user by comparing features from captured images and or video and comparing facial features from captured images and/or video to stored facial features of one or more registered users, Paragraph 34, lines 3-7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Panda et al. into the teaching of Murakami to include a biological information acquisition unit configured to acquire biological information of a person and using the biological information acquired by the biological information acquisition unit to match a registered user in order to recognize a user and provide an associated confidence level of that recognition. (Panda et al., Paragraph 34, lines 8-10)

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7, 8 and 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
February 9, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191